DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are present for examination.
Claims 1-18 are allowed.
Applicant’s amendments have been presented to move the calculation unit into the addition unit.  This amendment creates no new issues and does not pivot away from the allowable subject matter that is outside the prior art.  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance of the independent claims (which mirror each other): 
             The closest  prior art,  “Infrared night driving assistant system for a motor vehicle” by Wu US9350926 discusses the notion of making adjustments to a camera when a detected image has been recognized by the adjustment itself is not based on the specific image content.” “Method and system for analyzing an image generated by at least one camera” by Meir, US8675965, “Information processing apparatus and information processing method” by Inada and Okamoto, US10559089 (using stereo images), “Lead image recognition method and lead image recognition device, and image processing-use component data creation method and image-processing-use component data creation device” by Kito et al., US10102326 (changing the post acquired images), “Calibration device, calibration program, and calibration method” by Yamamoto US9906778 (Adjustment of the post-acquired stereoscopic image)”, “Method of electrically detecting focal point of cameras or the like optical devices” by Suzuki et al., US4255654 (detecting focal length post processing, but not adjusting the camera) while disclosing the concept of performing image recognition of a captured image and then correlating the image against other images of the same object from other cameras in the system. fails to anticipate or in combination render non-novel and non-obvious the claimed limitations. 

No one reference individually had the exact method, systems, or storage medium as envisioned by Applicants, nor could less than 3 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642